While riding a bicycle on a public highway, the infant plaintiff, then twelve years old, was struck and run over by an automobile owned by the corporate defendant and operated by the other defendant, its employee. Through his guardian ad litem he brought an action, which came to trial five and one-half years after the accident. His father brought a separate action to recover for medical expenses and loss of services, and the actions were consolidated. The jury found for defendants. Judgment unanimously affirmed, with costs. In our opinion the infant plaintiff was guilty of contributory negligence as a matter of law. The error in the court’s charge (fols. 326, 327), and in its refusal to charge as requested by the plaintiffs (fol. 332), are, therefore, not material. (Civ. Prac. Act, § 106.) Present — Hagarty, Carswell, Johnston, Taylor and Close, JJ.